Title: From George Washington to the U.S. Senate and House of Representatives, 25 February 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States Feby 25th 1795.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I communicate to Congress copies of a Letter from the Governor of the State of Georgia, and of an act of the Legislature thereof, “to ratify the resolution of Congress explanatory of the judicial power of the United States.”
        
          Go: Washington
        
      